Appeal from an order denying plaintiff’s motion to adjudge defendant in contempt for failure to comply with the terms of an injunction. The motion was heard by the same judge who heard the original action for an injunction. If the affidavits presented an issue of fact those presented by defendant preponderate and show a complete compliance with the judgment. Th'e motion was properly denied. Order affirmed, with twenty-five dollars costs and disbursements. Hill, P. J., McNamee, Crapser and Heffernan, JJ., concur; Bliss, J., votes to modify the order by denying the motion without prejudice and as so modified to affirm, with twenty-five dollars costs.